Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 09, 2019

The Court of Appeals hereby passes the following order:

A19D0388. J. D. SOLOMON, JR. v. THE STATE.

      Following a jury trial, J. D. Solomon, Jr., was convicted of burglary. This
Court affirmed his conviction but remanded the case for resentencing because the trial
court referred to “first degree” burglary but the law at the time of the offense
encompassed no such crime. See Solomon v. State, 342 Ga. App. 836 (805 SE2d 293)
(2017). Solomon subsequently filed a motion to modify sentence. The trial court
denied the motion on February 11, 2019, and Solomon filed this application for
discretionary review on March 14, 2019. We lack jurisdiction because the application
is untimely.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734, 734 (380 SE2d 57) (1989). Here, Solomon filed his application 31 days
after the trial court’s order was entered. His application is thus untimely, and it is
hereby DISMISSED for lack of jurisdiction.
                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/09/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.